NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 12/24/2021. Claims 1-7 and 14 are pending. Claims 8-13 have been canceled. No claims have been withdrawn. New claim 14 has been added.

Information Disclosure Statement
The IDS filed on 10/5/2021 is being considered.

Claims 1-7 and 14 are allowed.
Claims 8-13 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 12/24/2021, in light of the claim amendments filed on the same date are persuasive. Further to applicant’s arguments, the prior art of record does not teach or disclose, alone or in combination, the totality of the claimed invention, including, inter alia, the claimed position, orientation and arrangement of the curved dome, the horizontal circular base, the tube-shaped component, the ring screen, and the surrounding air vent of the indirect light skydome as claimed in claim 1. It would have been beyond the level of ordinary skill in the art, at the time of filing to combine or modify any of the cited prior art references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635